Citation Nr: 0714453	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with depression.




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The veteran had active military service from October 1997 to 
October 2000.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In April 2006, the Board remanded the veteran's case to the 
RO for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in April 2006, the Board remanded the 
veteran's claim for further evidentiary development.  In its 
Remand, the Board expressly noted the veteran's submission of 
VA medical records indicating she received regular VA 
outpatient mental health counseling.  Those records reflect 
that she was treated by a psychologist.  The Board directed 
the RO/AMC to obtain all the veteran's medical records 
pertaining to her outpatient mental health treatment.

The Board also noted that the veteran last underwent VA 
psychiatric examination in January 2001 and that she claimed 
that her disability worsened.  The Board specifically 
directed the RO/AMC to schedule the veteran for an 
appropriate "VA psychiatric examination" during which "the 
physician" was directed to review the claims file.

Unfortunately the Board finds that another remand is 
necessary in this case.  A review of the evidence in this 
case reveals that the RO/AMC has not complied with the 
directive from the Board's April 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not complied with, the Board commits error as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated).

The Board notes that some partial development was completed.  
This includes sending the veteran a notice in June 2006 that 
satisfied the Veterans Claims Assistance Act (VCAA) notice 
obligations in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2006).  Furthermore, as per the 
directive in the Board's April 2006 remand, VA outpatient 
records, dated from October 2003 to October 2005, were 
obtained.

However, other action specifically requested by the Board in 
April 2006 has yet to be completed.  See Stegall v. West, 
supra.  The October 2006 VA examination afforded the veteran 
was performed by a social worker, and not by a physician or a 
psychologist.  But, as set forth above, in April 2006, the 
Board specifically directed that a psychiatric examination be 
performed and that the "physician" who examined the veteran 
review her medical records.  There is no indication that this 
was done.  Furthermore, the October 2006 examination report 
indicates that the veteran had VA outpatient mental health 
treatment in June and July 2006, although there is no 
indication that any effort was made to obtain these records.

Thus, the Board finds that a remand of this case is necessary 
in the interest of due process and fairness.  See Stegall v. 
West, supra.

The Board regrets the further delay in adjudicating the 
veteran's case.  However, in order to fairly evaluate the 
current severity and all manifestations of her service-
connected PTSD with depression, the Board believes that the 
veteran must be afforded a new VA psychiatric examination.  
The Board would encourage the veteran to attend scheduled 
examination and be as forthcoming as possible with the 
examiner, in order to facilitate an accurate evaluation of 
her current disability level.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment at the VA medical facilities 
in Altoona, Fayetteville, and Hampton, 
and any other VA treating facility she 
identifies, for the period from October 
2005 to the present.

2.	Then, the RO/AMC should schedule the 
veteran for a new VA psychiatric 
examination (to be performed by an 
appropriate medical specialist, e.g., a 
psychiatrist or psychologist) to 
determine the current severity of her 
service-connected PTSD with depression.  
All indicated tests and studies should 
be completed and all clinical studies 
should be reported in detail. 

a.	The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
veteran's service-connected PTSD 
with depression. 

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service-connected PTSD, 
including whether the disorder 
interferes with her ability to 
work and/or renders her 
unemployable. 

c.	To the extent possible, the 
manifestations of the service-
connected PTSD with depression 
should be distinguished from those 
of any other mental disorder found 
to be present.  If this is not 
possible, that too should be set 
out.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.  The 
rationale for all opinions 
expressed should be provided.  The 
claims folder should be made 
available to the examiner for 
review prior to the examination 
and the examination report should 
indicate whether the medical 
records were reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for an initial rating in excess of 
30 percent for PTSD with depression.  If the 
benefits sought on appeal remain denied, the 
veteran and her representative (if any) should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the December 2006 SSOC.  
An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



